Citation Nr: 0938814	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for a service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 1957 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, continuing the Veteran's noncompensable 
disability rating for his service-connected lumbar strain.  
This claim was previously remanded by the Board in July 2008.  

The Veteran requested a hearing before a Travel Board Member 
which was scheduled for March 2007.  However, the Veteran 
failed to report to his scheduled hearing, and VA has not 
received a statement of good cause for the Veteran's failure 
to report and the Veteran has not requested that he be 
scheduled for an additional hearing.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
pain, forward flexion to 45 degrees, and a combined 
thoracolumbar range of motion of 155 degrees with no 
additional limitation of motion upon repetition; it is not 
manifested by ankylosis, incapacitating episodes, or forward 
flexion to 30 degrees or less.  

2.  There is objective evidence of mild neurological 
manifestations of the right and left lower extremities that 
do not result in impairment of sensation or diminished 
reflexes.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 20 
percent for the Veteran's service-connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-43 (2009).

2.  The criteria for entitlement to a separate 10 percent 
disability evaluation for the neurologic manifestations of 
the right lower extremity have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8520 (2009).  

3.  The criteria for entitlement to a separate 10 percent 
disability evaluation for the neurologic manifestations of 
the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in December 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO and told of a need to show a worsening 
of his service-connected disability.  

In March 2006, the Veteran was informed of how effective 
dates are assigned.  No prejudice has been alleged in the 
timing of this notice, and none is apparent from the record; 
and the claim was readjudicated.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in December 2008, and VA has obtained these 
records.  Copies of the Veteran's private medical records 
have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following General Formula for Rating Diseases and Injuries of 
the Spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favourable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Relevant Facts

For historical purposes, the Board notes that service 
connection was established for lumbosacral strain by the RO 
in a March 1961, based, among other things, on a review of 
the Veteran's service medical records which showed that he 
was diagnosed with a chronic low back strain in 1959.  A 
noncompensable evaluation was assigned.

In October 2004, the Veteran filed a claim for a compensable 
evaluation for this disability.  After reviewing the evidence 
of record, the Board finds that the evidence in this case is 
at least in equipoise.  As such, affording the Veteran the 
full benefit of the doubt, the Board finds that the Veteran 
is entitled to a 20 percent disability rating for his lumbar 
spine disability.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Additionally, 
the evidence demonstrates that the Veteran is entitled to 
separate disability evaluations of 10 percent for the 
neurologic manifestations of the right and left lower 
extremities.  

The relevant evidence includes the report of a June 2004 
myelogram, the Veteran has significant spinal stenosis with 
epidural scarring from his 1987 laminectomy.  The Veteran was 
also diagnosed with degenerative disc disease of the lumbar 
spine.  The examining physician also noted that the Veteran 
had paraspinous muscle spasm with limited range of motion, 
secondary to pain.  

The Veteran was afforded a VA examination of the lumbar spine 
in January 2005.  The examiner noted that the Veteran 
reported having lower back pain for approximately 35 years.  
The Veteran described it as lower back pain that radiated 
down both legs.  The Veteran also reported having numbness in 
his right foot.  The examiner also noted that the Veteran was 
experiencing an exacerbation of lower back pain at the time 
of examination.  Thoracolumbar ranges of motion were measured 
during the examination, and the Veteran was found to have 
forward flexion to 30 degrees, extension to 0 degrees, and 
bilateral lateral rotation to 10 degrees.  The examiner noted 
that there was no additional limitation of motion upon 
repetition.  Examination also revealed full motor strength of 
the lower extremities.  Sensation of the lower extremities 
was also noted to be intact, aside from decreased sensation 
in the right foot.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine with 
radiculopathy.  

The Veteran was afforded an additional VA examination in 
December 2008 for the purpose of determining the etiology of 
the Veteran's current back complaints.  According to the VA 
examination, the Veteran strained his back a few times while 
in-service.  It was also noted that the Veteran again injured 
his back after service when lifting something heavy.  The 
examiner noted that the Veteran underwent a lumbar discectomy 
in 1987.  Upon examination, the Veteran was found to have 
fatigue, decreased motion, stiffness, weakness, spasms and 
pain in the lower back that was constant.  Muscle spasm, 
localized tenderness, and guarding were not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
The Veteran also reported having pain that radiated down his 
right leg and into his feet.  The examiner noted that the 
Veteran had what was described as severe flare-ups of back 
pain every two to three weeks that would last for a day or 
two, making it very difficult to walk.  

Physical examination of the spine revealed a normal posture 
and gait with no abnormal spinal curvatures.  The examiner 
noted that there was no ankylosis of the thoracolumbar spine.  
Thoracolumbar range of motion was measured, revealing flexion 
to 45 degrees, extension to 30 degrees, bilateral lateral 
flexion to 30 degrees with pain beginning at 20 degrees, and 
bilateral lateral rotation to 30 degrees with pain beginning 
at 20 degrees.  The combined thoracolumbar range of motion, 
therefore, was 155 degrees with consideration of the 
Veteran's pain.  There was no additional loss of motion on 
repetition.  X-rays were taken of the lumbar spine during the 
examination, revealing scoliosis of the lumbar spine.  
Intervertebral disc heights were noted to be diffusely 
narrowed, and the examiner concluded that the evidence was 
indicative of degenerative disc disease.  

Finally, a neurological examination of the lower extremities 
was performed as part of this examination.  There was no 
objective evidence of decreased sensation of the lower 
extremities or of impaired reflexes.  However, studies 
revealed electrical evidence of bilateral old (healed) or 
chronic L5 radiculopathies with abnormalities more marked on 
the right than the left.  The examiner noted that there was 
no evidence of a sensory motor polyneuropathy in the lower 
extremities bilaterally.  

The examiner diagnosed the Veteran with lumbar spine 
degenerative joint disease with L5 radiculopathy.  The 
examiner concluded that he was unable to state without 
resorting to mere speculation whether the Veteran's 1987 disc 
herniation, and subsequent degenerative joint disease and 
chronic radiculopathy, were related to the Veteran's in-
service lumbar strain.  Therefore, the examiner was unable to 
offer an opinion as to etiology.  

Based on the evidence of record, and specifically the 
December 2008 VA examination, the Board finds that there is 
an inadequate basis in the record upon which to dissociate 
the Veteran's service-connected lumbar strain from his 
present degenerative disc disease.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected disability).  As already 
noted, the December 2008 VA examiner concluded that he was 
unable to state without resorting to mere speculation whether 
the Veteran's 1987 disc herniation, and subsequent 
degenerative joint disease and chronic radiculopathy, were 
related to the Veteran's in-service lumbar strain.  The Board 
cannot make its own independent medical determinations, and 
must rely on the medical evidence of record.  Evans, 12 Vet. 
App. at 30; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In the present case, the competent medical professional of 
record was unable to determine the etiological onset of the 
Veteran's current back complaints.  Thus, the Board must take 
into account all evidence of the Veteran's current spinal 
disorder when assessing the current level of the Veteran's 
service-connected disability.  

Increased Disability Rating for a Lower Back Disability

The Board concludes that the Veteran is entitled to a 
disability rating of 20 percent for his service-connected 
lower back disability.  As previously noted, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  

According to the December 2008 VA examination, the Veteran 
had forward flexion of the thoracolumbar spine to 45 degrees, 
with pain beginning at 45 degrees, and a combined 
thoracolumbar range of motion of 155 degrees.  The Veteran 
was noted to have no additional limitation of motion upon 
repetition.  Therefore, since the Veteran had forward flexion 
of the thoracolumbar spine between 30 and 60 degrees, the 
criteria for a 20 percent disability evaluation have been 
met.  See id.  

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to the next-
higher disability rating of 40 percent for his lumbar spine 
disability.  A 40 percent disability rating is warranted when 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, or, when there is evidence of favorable 
ankylosis of the entire thoracolumbar spine. Id.  According 
to the December 2008 VA examination, the Veteran did not have 
ankylosis of the thoracolumbar spine.  Additionally, the 
Veteran had forward flexion to 45 degrees with no additional 
limitation due to pain.  As such, the evidence demonstrates 
that the Veteran does not meet the criteria for a disability 
rating of 40 percent.  

The Board recognizes that the Veteran was found to have 
flexion limited to 30 degrees during the January 2005 VA 
examination.  However, the VA examiner noted that the Veteran 
was experiencing more pain than usual for the last two to 
three weeks and at the time of this examination.  
Additionally, the fact that the Veteran was able to forward 
flex to 45 degrees in 2008 demonstrates that his back 
condition has not been permanently manifested by an inability 
to flex past 30 degrees.  Furthermore, the December 2008 VA 
examiner noted that the Veteran did not experience additional 
limitation of motion upon repetition, suggesting that the 
Veteran is fully able to flex his thoracolumbar spine past 30 
degrees.  

In DeLuca v. Brown, the Court discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 listed several 
factors to consider in evaluating joints including inability 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to a 
disability rating in excess of 20 percent.  According to the 
December 2008 VA examination, the Veteran did not experience 
pain upon flexion until 45 degrees.  The examiner also 
concluded that there was no additional limitation of motion 
upon repetition.  The January 2005 VA examiner also noted 
that range of motion did not change upon repetition.  
Therefore, the evidence demonstrates that the Veteran is not 
entitled to a higher disability evaluation based on the 
DeLuca criteria.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating based on 
incapacitating episodes.  The evidence demonstrates that the 
Veteran has been diagnosed with degenerative disc.  Under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, a higher disability rating of 40 
percent would be warranted when there is evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
38 C.F.R. §4.71a.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id at Note (1).  There is no 
medical or lay evidence of record suggesting that the Veteran 
has ever suffered any incapacitating episodes.  According to 
the December 2008 VA examination, the Veteran experienced 
flare-ups of pain lasting one to two days that resolved upon 
rest.  However, this is not an incapacitating episode.  As a 
result, a higher disability rating based on incapacitating 
episodes is not warranted.  

As a final matter, the Board has considered whether a staged 
rating is appropriate in this case.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  However, in the present case, the 
Veteran's symptoms have not warranted a disability rating in 
excess of 20 percent, and as such, staged ratings are not 
warranted.  According to a June 2004 private treatment 
record, the Veteran had limited motion secondary to pain.  
The examining physician did not indicate what degree of 
limitation the Veteran suffered from.  However, the December 
2008 VA examiner did indicate the degree of limitation, and 
this was found to be to no less than 45 degrees, even after 
repetition.  While the January 2005 VA examiner found flexion 
was limited to 30 degrees, it was noted that the Veteran was 
experiencing a recent exacerbation of his pain.  Therefore, 
the evidence does not suggest that the Veteran is entitled to 
a disability rating in excess of 20 percent at any time since 
filing his claim.  

Neurologic Impairment

Note (1) of 38 C.F.R. § 4.71a instructs the rater to evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  According to the 
December 2008 VA examination, the Veteran had objective 
evidence of bilateral lower extremity radiculopathy with 
symptomatology that was more pronounced in the right lower 
extremity.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 
80 percent disabling.  

The January 2005 VA examiner noted that the Veteran reported 
pain in both lower extremities.  The examiner concluded that 
the Veteran had normal motor strength of the right and left 
lower extremities with decreased sensation to light touch in 
the right foot.  The Veteran denied any bowel or bladder 
impairment at this time.  According to the December 2008 VA 
examination, the Veteran had objective evidence of bilateral 
radiculopathies in the lower extremities.  However, there was 
no evidence of sensory or reflex impairment in either lower 
extremity.  As such, the Veteran's lower extremity 
radiculopathy is best described as mild, and as such, the 
Veteran is entitled to separate disability ratings of 10 
percent for his mild paralysis of the sciatic nerve.  

The Board has again considered whether a staged rating is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, there is no evidence to suggest 
that the Veteran has suffered from more than mild symptoms of 
radiculopathy in the lower extremities.  In January 2005, the 
Veteran was noted to have full motor strength of the lower 
extremities with decreased sensation to light touch in the 
right foot only.  Subsequently in December 2008, the Veteran 
was found to have full sensation with no motor strength 
deficiencies or impaired reflexes.  As such, the evidence 
demonstrates that the Veteran's radiculopathy symptoms have 
been best characterized as no more than mild throughout the 
course of the appeal.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board concludes that the Veteran is entitled 
to separate disability ratings of 10 percent for his 
neurological manifestations of the right and left lower 
extremities.  See 38 U.S.C. § 5107(b).  Entitlement to 
separate disability ratings of 10 percent for neurologic 
manifestations of the lower extremities is granted.  




ORDER

Entitlement to a disability rating of 20 percent for the 
Veteran's service-connected lumbar spine disability is 
granted.  

Entitlement to a separate disability rating of 10 percent for 
the neurological manifestations of the Veteran's right lower 
extremity is granted.  

Entitlement to a separate disability rating of 10 percent for 
the neurological manifestations of the Veteran's left lower 
extremity is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


